Citation Nr: 0601485	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for spinal stenosis.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

A motion to advance this case on the Board's docket, which 
was noted during the veteran's hearing before the Board in 
December 2005, was granted by the Board for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  On December 5, 2005, prior to the promulgation of a 
decision in the appeal, the veteran, through his authorized 
representative, requested a withdrawal of the appeal on the 
issues of service connection for spinal stenosis, and service 
connection for bilateral peripheral neuropathy of the lower 
extremities.

2.  The medical evidence of record shows a current diagnosis 
of hypertension.

3.  The competent medical evidence of record reveals that the 
veteran's hypertension is aggravated by his post-traumatic 
stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issues of service connection for spinal stenosis, and for 
service connection for bilateral peripheral neuropathy of the 
lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  Hypertension is aggravated by service-connected PTSD.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board of Veterans' Appeals 
(Board) may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the claimant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  
The veteran, through his authorized representative, requested 
on the record at the December 2005 hearing before the Board 
that the issue of entitlement to service connection for 
spinal stenosis, and for entitlement to service connection 
for bilateral peripheral neuropathy of the lower extremities, 
be withdrawn, and hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to those issues, and as such, they are 
dismissed.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2005).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for hypertension.  This is so 
because the Board is taking action favorable to the veteran 
by allowing service connection for the remaining issue on 
appeal.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record does not support a grant of service 
connection for hypertension on a direct or presumptive basis.  
There are no contemporaneous treatment records or other 
documented evidence of any findings or treatment for 
hypertension in service or within one year subsequent to 
service separation.  Neither are there any medical opinions 
causally relating the veteran's current diagnosis of 
hypertension to his military service or to any incident 
therein.  

However, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The weight of the evidence of record indicates that the 
veteran currently has hypertension that is related to his 
service-connected PTSD.  Numerous private and VA treatment 
records show continuing treatment for hypertension.  Further, 
the veteran's private physician stated in July 2005 that the 
veteran, a longtime patient of his and his father's practice, 
was diagnosed with hypertension in 1946, and had been on a 
regimen of hypertension prescription medications since that 
time.  He also opined that the veteran's service-connected 
PTSD had "caused or aggravated [the veteran's] current 
hypertensive cardiovascular disease."  As the evidence of 
record shows that the veteran's hypertension is related to 
his service-connected PTSD, and nothing in the evidence of 
record contradicts these findings, any reasonable doubt must 
be resolved in favor of the veteran's claim.  Accordingly, 
service connection for hypertension, as secondary to PTSD, is 
warranted.


ORDER

The claims of entitlement to service connection for spinal 
stenosis and bilateral peripheral neuropathy of the lower 
extremities are dismissed.

Service connection for hypertension, as secondary to PTSD, is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


